
	
		I
		111th CONGRESS
		1st Session
		H. R. 746
		IN THE HOUSE OF REPRESENTATIVES
		
			January 28, 2009
			Mr. Adler of New
			 Jersey introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for economic recovery payments to recipients
		  of Social Security, railroad retirement, and veterans disability
		  benefits.
	
	
		1.Short titleThis Act may be cited as the
			 Safeguarding America’s Seniors and
			 Veterans Act of 2009.
		2.Economic Recovery
			 Payment to Recipients of Social Security, Railroad Retirement, and Veterans
			 Disability Benefits
			(a)Payment
			 authority
				(1)In
			 generalAt the earliest practicable date in calendar year 2009
			 but not later than 120 days after the date of the enactment of this section,
			 the Secretary of the Treasury shall make a one-time payment to each individual
			 who is determined by the Secretary in calendar year 2009 to be an eligible
			 individual.
				(2)Eligible
			 individual
					(A)In
			 generalAn individual is described in this paragraph if the
			 individual—
						(i)has
			 attained the age of 18, and
						(ii)during the
			 3-month period immediately preceding the month in which this Act is enacted,
			 was entitled to Social Security benefits (as defined in section 86(d) of the
			 Internal Revenue Code of 1986) or benefits under chapters 11, 13, or 15 of
			 title 38, United States Code.
						(B)ExceptionsSubparagraph
			 (A) shall not apply to any individual who—
						(i)has
			 Federal program benefits suspended during such 3-month period because such
			 individual is—
							(I)in prison,
							(II)a
			 fugitive,
							(III)a probation or
			 parole violator, or
							(IV)found by a court
			 of competent jurisdiction to have committed fraud,
							(ii)is
			 an alien, or
						(iii)is
			 not lawfully present in the United States.
						(3)Amount of
			 paymentThe amount of the payment shall be $500 for an
			 individual.
				(b)Administrative
			 provisions
				(1)InformationThe
			 Commissioner of Social Security, the Railroad Retirement Board, and the
			 Secretary of Veterans Affairs shall provide the Secretary of the Treasury with
			 such information and data as may be necessary in order to identify individuals
			 eligible for payments under this subsection and to make the payments.
				(2)Payments to be
			 disregarded for purposes of all federal and federally assisted
			 programsA payment under subsection (a) shall not be regarded as
			 income to the recipient, and shall not be regarded as a resource of the
			 recipient for the month of receipt and the following 6 months, for purposes of
			 determining the eligibility of any individual for benefits or assistance, or
			 the amount or extent of benefits or assistance, under any Federal program or
			 under any State or local program financed in whole or in part with Federal
			 funds.
				(c)Exclusion from
			 gross incomePayments under this section shall not be included in
			 gross income.
			(d)Coordination
			 with making work pay creditThe amount of the making work pay
			 credit under section 36A of the Internal Revenue Code of 1986, as proposed to
			 be added by section 1001 of division B of the bill, H.R. 1 of the 111th
			 Congress, shall be reduced by the payment under this section.
			(e)AppropriationOut
			 of any sums in the Treasury of the United States not otherwise appropriated,
			 there are appropriated such sums as may be necessary to carry out this
			 section.
			
